DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Status
PROSECUTION IS HEREBY REOPENED. A new ground(s) of rejection is set forth below.
Applicant is advised that the Notice of Allowance mailed 09/14/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Ashley K Buran/            Supervisory Patent Examiner, Art Unit 3793                          

                                                                                                                                                                  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more. 
Regarding claims 1 and 9, the claim(s) recite “determining, using a computer processor, based on human connectome data stored on at least one computer datastore in communication with the computer processor, at least one functional network associated with a location of a brain lesion identified in an image of a patient’s brain […] determining a likelihood that the brain lesion is causing at least one patient symptoms in response to the plurality of correlation measures of the at least one functional network when there is functional connection between the brain area including the lesion location and at least one brain areas known to cause at least one of the patient symptoms” (Claims 1 and 9). The limitations, under broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components, and/or read on analyzing an image by visual inspection by a user. In this case, determining at least one functional network associated with a location of a brain lesion identified in an image of a patient’s brain and determining a likelihood that the brain lesion is causing at least one patient symptom can be practically performed in the human mind by  the user viewing a functional mapping of a brain lesion and noting that the lesion is located in a particular brain region which is associated with at least one patient symptom and/or performing a correlation calculation (i.e. calculating a similarity, Pearson correlation coefficient, or the like).  Furthermore, the steps of determining the at least one functional network and determining the likelihood that the brain lesion is causing the at least one patient symptom, represent a human observation of a natural phenomenon (i.e. viewing a functional mapping of a brain lesion and noting that the lesion is located on a brain region which is associated with at least one patient symptom) and a judgement made within the human mind about whether a correlation exists between the location of the brain lesion and the patient’s symptom(s) based on evaluating various parameters related thereto. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then is falls within the “mental processes” grouping of abstract ideas.
Following step 2A of the two-prong analysis, these judicial exceptions are not integrated into a practical application because the claim merely provides instructions to implement an abstract idea on a generic computer (i.e. “using a computer processor”) (See MPEP 2106.05(f)). Furthermore, the claims as written do not include elements to 1) improve the functioning of a computer (See MPEP 2105.05(a) and applicant’s specification [0094] referring to the use of a generic processor and software); 2) effect a particular treatment or prophylaxis (See MPEP 2106.04(d)(2)); 3) use a particular machine (See MPEP 2106.05(b)); or 4) use the judicial exceptions in a meaningful way beyond generally linking the use to a particular technological environment (See MPEP 2106.05(h)). 
Following step 2B of the two-prong analysis, the additional element (computer processor) does not amount to significantly more than the judicial exception the computer is simply the tool used to perform the abstract idea of determining a functional network associated with a location of a brain lesion identified in an image of a patient’s brain and determining the likelihood that the lesion is causing at least one patient symptoms in response to a plurality of correlation measures of the at least one functional network (See MPEP 2106.05(f)). 
In addition to the processor steps explained above, claim 9 recites additional elements: a magnetic resonance imaging (MRI) system and a database configured to store human connectome data which are well-understood devices for performing imaging and storage and are claimed with a high level of generality. Furthermore, the limitations of claim 9 do not represent an improvement of the functioning of these devices within a specific technical field as evidence by paragraph [0094] of the applicant’s specification. The limitations add insignificant extra-solution activity relating to the hardware necessary for data gathering. The claim includes the hardware (i.e. MRI system and database) needed to collect the input data, the hardware recited being generic and conventional to a particular technological environment or field of use. 
Furthermore, the applicant’s specification states “In some embodiments, the MRI system 910 is configured to acquire a plurality of structural images of at least one portion of a patient’s brain, store the acquired images in storage device 914, and communicate the acquired images to at least one computer 950 (e.g. a server system). Computer 950 includes at least one processor 952 programmed to process the images acquired by MRI system 910 to identify locations of brain lesions from the images and/or perform at least a portion of a lesion network mapping technique described herein” [0085] and “In, this respect, it should be appreciated that one implementation of the embodiments of the present invention comprises at least one non-transitory computer-readable storage medium (e.g., a computer memory, a USB drive, a flash memory, a compact disk, a tape, etc.” [0095]. Therefore, the recitations of the MRI system are generic (see [0084-0085]), and thus, no improvements or non-conventional hardware are employed. Furthermore, a generic (i.e. conventional) storage is provided (see [0095]), thus, no improved or non-conventional storage hardware are employed. Thus, the MRI system and the database (i.e. storage) are intended to be conventional hardware. Therefore, the system utilizes a generic computer as a tool to perform an abstract idea without improving the functioning of the computer.
Regarding claims 2-8 and 10-23, these claims which depend directly or indirectly from claims 1 and 9, respectively, are also rejected due to their dependency as they do not cure the deficiency of the parent claim. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception nor a practical application of the judicial exception:
Claims 2, 3 and 10 recite “wherein the human connectome data comprises resting state functional connectivity data” (Claim 2); “wherein the resting state functional connectivity data comprises data regarding spontaneous fluctuations in brain activity in a resting state” (Claims 3 and 10) which simply recite additional information about the data being analyzed;
Claims 4 and 11 recite, “wherein determining a likelihood that the brain lesion is causing one or more patient symptoms comprises: determining, for a first patient symptom of the one or more patient symptoms, a corresponding brain area associated with the first patient symptom; determining whether the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network; and determining that the brain lesion is causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network;
Claim 5 recites, “determining that the brain lesion is not causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is not included in the plurality of brain areas in the at least one functional network”;
 Claims 6 and 13 recite “determining whether a correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value […] and determining that the brain lesion is causing the at least one patient symptom when the correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value”;
Claims 7 and 14 recite “wherein each of the plurality of correlation measures indicates a type of correlation between the location of the brain lesion and the respective brain area”; 
Claims 8 and 15 recite “wherein the type of correlation comprises a negative correlation between the location of the brain lesion and the respective brain area”;
 Claim 12 recites “determining that the brain lesion is not causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is not included in the plurality of brain areas in the functional connectivity map”;
Claim 16 recites “displaying a list of the one or more patient symptoms and associated percent probability that the brain lesion is causing each of the one or more patient symptoms, wherein the associated percent probability is computed based on the plurality of correlation measures”;
Claim 17 recites “identifying a set of one or more brain regions of the patient brain that are predicted to be affected by the brain lesion as target sites for treatment”; Claim 19 recites “displaying on the one or more images of the patient’s brain the type and strength of the negative or positive functional correlations between the location of the brain lesion and the plurality of brain areas that are functionally connected to the location of the brain lesion”;
Claim 20 recites “displaying a list of one or more patient symptoms and associated percent probability that the brain lesion is causing each of the one or more patient symptoms, wherein the associated percent probability is computed based on the plurality of correlation measures”;
 Claim 21 recites “identifying a set of one or more brain regions of the patient brain that are predicted to be affected by the brain lesion as target sites for treatment”.;
Claims 18 and 22 recite “wherein the strength of the negative of positive functional connections is represented numerically”;
 Claim 23 recites “displaying on the image of the patient’s brain the type and strength of the negative or positive functional correlations between the location of the brain lesion and the plurality of brain areas that are functionally connected to the location of the brain lesion”;
which represent steps that can be practically performed within the mind (i.e. as a mental processing involving steps of determining, identifying; see claims 4-6, 11-13, 17, and 21, for example) and/or constitute insignificant extra-solution activity (i.e. displaying list, patient’s brain image and strength of the correlation in claims, 16, 19-20 and 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793         
                                                                                                                                                                                               /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793